Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 14, 17, 2-8, 11-12 & 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Doyal et al. (2019/0090090 A1).
 	Regarding claim 1, Doyal discloses an electronic device (see [0015], “computing device, suitable for use as a mobile device, a distributed ledger host server or a server of a product or service provider,”) that is configured as a host of a distributed ledger, the permission to access () the distributed ledger being location based (see [0029], “broadcast/sharing of its proximity records, and receipts of proximity records of other proximally located devices to distributed ledger 110, e.g., mobile device 102a posting ledger update 112a, mobile device 102b posting ledger update 112b, and mobile device 102c posting ledger update…. attest to the 
 	Regarding claim 14, Doyal discloses a system comprising nodes that are configured as hosts of a distributed ledger, the permission to access the distributed ledger being location based (see [0029], “broadcast/sharing of its proximity records, and receipts of proximity records of other proximally located devices to distributed ledger 110, e.g., mobile device 102a posting ledger update 112a, mobile device 102b posting ledger update 112b, and mobile device 102c posting ledger update…. attest to the veracity and reliability of the other journal entries … and used as a factor of authentication”, therefore proximity or location is used to attest the veracity and to grant access via “authentication”).
 	Regarding claim 17, Doyal discloses a method of providing a distributed ledger, the permission to access the distributed ledger being location based (see proof of location [0017]).
 	Regarding claim 2, Doyal discloses the electronic device of claim 1, wherein the permission to access the distributed ledger depends on physical closeness (see [0029], “proximity)”).
 	Regarding claim 3, Doyal discloses the electronic device of claim 1, wherein a vehicle (see [0070], “proof of proximity with autonomous vehicles”) is assigned to a distributed ledger based on its distance to other vehicles or based on its distance to a road side unit (see [0017] “The posting circuitry may be coupled with the communication circuitry, and configured to post records of sharing of a proximity record of the apparatus with one or more other apparatuses located proximally to the apparatus, and records of receipts of proximity records of the other proximally located apparatuses from the other proximally located apparatuses” where proximity relates to distance).
 	Regarding claim 4, Doyal discloses the electronic device of claim 2, wherein the physical closeness is verified by each of the members of a distributed ledger (see [0029] “proximity records”, “attest to the veracity and reliability” and “used as a factor of authentication”).
 	Regarding claim 5, Doyal discloses the electronic device of claim 1, wherein the electronic device is further arranged to contribute to different ledgers as it moves from one location to another (see [0017]).
 	Regarding claim 6, Doyal discloses the electronic device of claim 1, wherein the distributed ledger is designed as a block chain (see [0032], “distributed ledger 110 as a blockchain”).
 	Regarding claim 7, Doyal discloses the electronic device of claim 1, wherein the distributed ledger is a private permissioned ledger for a location (see [0032] “distributed ledger 110 as a blockchain. Example embodiments of servers 122 will be further described below with references to FIG. 5. Examples of blockchain may include but are not limited to, Public blockchains (i.e. Bitcoin, Ethereum), Consortium blockchains (i.e. R3), Private blockchains (i.e. Eris, Multichain). Example sponsors of blockchain may include, but are not limited to Bitcoin, Ethereum, Dash, Lisk, Steem, Ripple and so forth.”, note private blockchain therefore distributed ledger as a private blockchain is a private permissioned ledger).
 	Regarding claim 8, Doyal discloses the electronic device of claim 1, wherein the vehicular communication data stored by the distributed ledger comprises consensus information (as notoriously well-known of distributed ledger technology [0029] discloses nodes mutually attest to veracity and reliability of other entries thus they are consensus).
 	Regarding claim 11, Doyal discloses the electronic device of claim 8, wherein a smart contract defines a basic rule for the behavior of a group of vehicles in a defined area.
 	Regarding claim 12, Doyal discloses the electronic device of claim 1, wherein the distributed ledger records geographical information (see [0017] “The proximity records posted into the distributed ledger may be used to prove the apparatus's location”), previous consensus results (see [0029], “overlapping information that can serve to mutually attest to the veracity and reliability of the other journal entries”), and/or feedback on the execution of a smart contract.
 	Regarding claim 18, Doyal discloses the electronic device of claim 17, wherein permission to access the distributed ledger depends on physical closeness (see “proof of proximity” [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doyal et al. (2019/0090090 A1) in  view of Nagla et al. (US 2018/0018723 A1).

 	Regarding claim 9, Doyal discloses the electronic device of claim 1, Doyal does not specifically disclose however Nagla discloses wherein the distributed ledger stores vehicular communication data ([0006] In accordance with an aspect, there is provided a computer-implemented process for vehicle records. The process can involve: providing a distributed ledger by a plurality of nodes, each node including at least a computing device, the distributed ledger having a plurality of blocks, each block comprising a vehicle identification number, vehicle data, a timestamp indicating when the block was created,);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nagla with that of Doyal. Doing so would reduce tampering and unauthorized or inadvertent changes in vehicle records and information ( [0004] of Nagla).
 	Regarding claim 15, Doyal discloses the electronic device of claim 14, Doyal does not specifically disclose however Nagla discloses wherein the nodes are nodes of one or more Vehicular Ad Hoc Networks (see [0087] “"node" for storing a copy of the 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nagla with that of Doyal. Doing so would conform to well-known standards in mobile communication.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doyal et al. (2019/0090090 A1) in view of Milazzo et al. (US 2017/0279783 A1).
 	Regarding claim 20, Doyal discloses a method of claim 17, Doyal does not specifically disclose what Milazzo discloses wherein a node of the distributed ledger incorporates a smart contract into the ledger and shares the smart contract with other nodes (see [0071], “the distributed ledger framework, for example, by invoking a smart contract (e.g., code defined in or referenced in the distributed ledger for carrying out a 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nagla with that of Doyal. Doing so would conform to well-known conventions in the relevant field of technology. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doyal et al. (2019/0090090 A1) in  view of Amorim de Faria Cardote (US 2019/0208442 A1).
 	Regarding claim 10, Doyal discloses electronic device of claim 1. Doyal does not specifically disclose however  Amorim de Faria Cardote discloses wherein the distributed ledger records a smart contract (smart contracts [0185]) between a group of vehicles (vehicle to vehicle communications in [0164] thereby a group).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Doyal with that of Amorim de Faria Cardote. Doing so would conform to well-known conventions in the relevant field of technology. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Doyal et al. (2019/0090090 A1) in view of Ramos (US 2019/0165949 A1).
 	Regarding claim 11, Doyal discloses electronic device of claim 8. Doyal does not disclose specifically however Ramos disclsoes wherein a smart contract defines a basic rule  (see example rule  [0036] the blockchain smart contract may trigger reports of vehicles failing emissions) for the behavior (see speeding drivers [0036]) of a group of vehicles in a defined area (see [0040], “for example, a group 280 of assigned peer blockchain nodes 281-284 which participate in blockchain transaction addition and validation process (consensus).”, where nodes are cars ).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Doyal with that of Ramos. Doing so would conform to well-known conventions in the relevant field of technology. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doyal et al. (2019/0090090 A1) in view of Amorim de Faria Cardote (US 2019/0208442 A1) in view of Ramos (US 2019/0165949 A1).
 	Regarding claim 13, Doyal in view of Amorim de Faria Cardote discloses electronic device of claim 10. They do not specifically disclose however Ramos discloses wherein a smart contract specifies computer code (see [0040], 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Doyal and Amorim de Faria Cardote with that of Ramos. Doing so would conform to well-known conventions in the relevant field of technology. 
Allowable Subject Matter

Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643